DETAILED ACTION
This Office action is in response to Applicant’s reply filed on 06/30/2021.
Claims 1-20 are pending.
Independent claims and 11 are amended.
Independent claim 20 is original but performs the method of amended claim 1.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 01/21/2013 and in Korea on 10/24/2013. It is noted, however, that applicant has not filed a certified copy of the 254/CHE/2013 or the KR10-2013-0127294 application as required by 37 CFR 1.55.
The Applicant’s representative indicates in page 9 of the Remarks filed 06/30/2021 that the Office Action did not acknowledge the claim for foreign priority and receipt of the priority document. The Applicant’s representative also indicates that the USPTO PAIR website shows the priority document was retrieved on January 8, 2021.
1) This Office Action now correctly acknowledges the claim for foreign priority as shown in the Office Action summary. 
2) The Examiner, accessing both the file wrapper available in PE2E DAV and the USPTO PAIR website, was unable to view any of the documents in question. The Examiner notes that both the Application Data Sheet and the foreign priority information in Application Data available in PE2E DAV do  indicate the foreign priority application numbers, 254/CHE/2013 and KR10-2013-0127294 as listed 

Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed.
Claims 1-10 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. The method is directed to receiving calls, receiving touch display input, and selectively searching a phonebook and/or an external database in a collective manner which, when viewed as a whole, is considered to be significantly more than an abstract idea.
Claims 11-19 are directed toward a system and have been reviewed.
Claims 11-19 appear to remain statutory, as the system includes hardware (a memory) as disclosed in ¶ 0049 of the applicant’s specification.
The processor is not being considered hardware at this time as the specification does not explicitly define it as hardware or hardware and software only.
The display is not being considered hardware at this time as the specification refers to an example of a cathode ray tube (CRT) that may display search results as in ¶ 0051 but does not explicitly define the display as hardware.
Further, claims 11-19 also remain statutory as they perform the method of claims 1-8 and 10, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward an article of manufacture and has been reviewed.
Claim 20 appears to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
remains statutory as it performs the method of claim 1, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8; 11-15, 18; and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al., U.S. Patent Application Publication No. 2010/0203874 (hereinafter Scott) in view of Nurminen et al., U.S. Patent No. 8,832,561 (filed May 26, 2005; provided in the IDS; hereinafter Nurminen) in further view of Vasa, U.S. Patent Application Publication No. 2008/0313182 (hereinafter Vasa) in further view of Karves et al., U.S. Patent No. 7,085,257 (published August 1, 2006; hereinafter Karves).

Regarding claim 1, Scott teaches:
A method performed by an electronic device including a touch display, the method comprising: (Scott FIG. 2, ¶ 0036-0041; ¶ 0036: a mobile device 201 in which example embodiments described in the present disclosure can be applied; ¶ 0038: The device 201 may comprise a touchscreen display)
receiving a call originated from a first external device; (Scott FIG. 8, ele. 802, ¶ 0113: The phone application 270 receives an incoming call from a telephone number (step 802) of a calling phone which could be a landline or POTS phone, VOIP phone, wireless telephone or cellular telephone [still shows originating from an external device])
receiving, via the touch display, a first user input for storing a first phone number, the first phone number corresponding to the first external device; (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [refers to the incoming call of FIG. 8, ele. 802 of ¶ 0113])
based on receiving the first user input, storing, via a phonebook application, a first keyword and the first phone number in a phonebook of the electronic device, (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [phonebook]; ¶ 0098 teaches a keyword being associated with a phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274 [phonebook], the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
the first keyword being associated with the first phone number in the phonebook of the electronic device, the phonebook being stored in the electronic device; (Scott FIG. 8, ele. 808-810, ¶ 0115-0116 recites teachings relevant to the claimed keyword: determine the name and optionally extended contact information; ele. 816-818, ¶ 0119-0120: caller information (i.e., contact information); the caller information is optionally added to the personal address book (step 818); Scott contemplates phone numbers in the phonebook through ¶ 0098: When a contact record which matches the telephone number 406 is found in the personal address book 274; see the mobile device of FIG. 2 including personal address book 274)
…
storing the second keyword and the second phone number in a database of the electronic device, wherein the second keyword is associated with the second phone number in the database of the electronic device, (Scott ¶ 0030: The contact database 140 comprises at least a name and telephone phone number, and possibly other contact information such as one or more of a street address, email address, Skype.TM. address, IM address or identifier, SIP URI (Session Initiation Protocol Uniform Resource Identifier), and other contact information or personal details)
wherein the database is different from the phonebook of the electronic device, (Scott FIGs. 3, ¶ 0063: electronic contact records in a personal address book 274 [phonebook] stored in memory 244; ¶ 0064: performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138; ¶ 0069: contact database 140)
receiving, via the touch display, a second user input for accessing the phonebook, (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked; ¶ 0063 teaches that this involves accessing a phonebook: the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 stored in memory 244)
wherein the phonebook comprises one or more keywords including the first keyword and one or more phone numbers including the first phone number; (Scott ¶ 0042: The personal address book 274 comprises electronic contact records created by the device user which are stored on the mobile device 201 in memory 244, and possibly in memory of the messaging server 132; ¶ 0098 teaches a contact information including at least a name and phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274, the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
based on receiving the second user input, providing, by the phonebook application, a search interface on the touch display of the electronic device; (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked)
receiving, via the search interface of the phonebook application, a third keyword as a search input; (Scott FIGs. 3, ¶ 0063: As the input in the dialing field 322 changes (e.g., more characters are added or characters are removed or changed), the phone application 270 re-compares the input in the dialing field 322 to the electronic contact records in the personal address book 274 to dynamically generate the list of contacts 326 based on the input in the dialing field 322)
in response to receiving the third keyword as the search input, searching the phonebook and the database with the received third keyword; (Scott FIGs. 3, ¶ 0063: The phone application 270 performs a local lookup operation in which the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 [phonebook] stored in memory 244; see then ¶ 0064 reciting teachings relevant to the claimed database: The contact window 324 also includes a lookup field 328 for performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138)
based on searching the phonebook and the database with the third keyword, identifying the second keyword corresponding to the third keyword; (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: When performing a lookup of the contact database 140 of the directory service 138, the mobile device 201 contacts directory service 138 and requests that it compare the lookup field input to the contact records in the contact database 140, determine which contact records match the lookup field input)
based on the second keyword being identified, providing, by the phonebook application, the second phone number associated with the second keyword in the database as a search result, the second phone number being stored in the database and not stored in the phonebook, (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: return contact information to the mobile device 201 about the contact records in the contact database 140 which match the lookup field input)
receiving, via the touch display, a third user input for adding the provided second phone number to the phonebook of the electronic device; and based on receiving the third user input, adding the second phone number to the phonebook of the electronic device. (Scott FIGs. 3C-3E, ¶ 0071-0072: The returned contact information 329 may be in the form of contact records, which may be a reduced or optimized format of the contact records in the global address book 134 or contact database 140 which is suitable for and compatible with the personal address book 274; the returned contact information 329 may be added to the personal address book 274 via respective user input; The prompt requests user input as to which one of any two or more of following operations should be performed: replacing the contact record; updating the contact record; adding a new contact record; cancelling the operation)
Scott does not expressly disclose:
receiving a message from a second external device, the message including a second keyword and a second phone number;
identifying the second keyword and the second phone number from the received message;
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Nurminen teaches:
receiving a message from a second external device, the message including a second keyword and a second phone number; (Nurminen FIG. 4, ele. 402, col. 7, line 15-25: In a step 402, a user of the computing device opens a content item, such as a word processing document, a web page, an e-mail, an electronic phone directory, etc.)
identifying the second keyword and the second phone number from the received message; (Nurminen FIG. 4, ele. 406, col. 7, line 32-42: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; this step may comprise parsing engine 310 operating with dictionary database 316 to identify names (e.g., names of people, businesses, entities, companies, products, brands, etc.) ... within the selected portion of the content item)
Nurminen also teaches:
wherein the second keyword is associated with the second phone number in the database of the electronic device, (Nurminen FIG. 4, col. 7, line 43-67: a step 408 searches for contact information corresponding to the potential contacts (e.g., names, and/or more information corresponding to the contact information); mobile communications device or the network server searches (e.g., within contact database 338) for the corresponding contact information; if a potential contact contains only a family name and there are two contacts stored by the mobile communications device having that family name)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic communication initiation shown in Nurminen.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the ability to parse/identify/obtain contact information from within messages as shown in Nurminen. 
Scott in view of Nurminen does not expressly disclose:
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Vasa teaches this by teaching the following:
wherein the database is different from the phonebook of the electronic device, and the database is stored in the electronic device; (Vasa FIG. 2, ¶ 0038: the data 212 may include a text dictionary database 232a, a phone book names and numbers database 232b, and an e-mail names and addresses database 232c [see ¶ 0032 teaching that this aligns with the claimed database as text dictionary database 232a is associated with text messaging application 224 and e-mail names and addresses database 232c is associated with e-mail application 228]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the mobile terminals coupled to multiple databases shown in Vasa.
In addition, both of the references (Scott as modified and Vasa) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability to tie different application programs to different databases in providing predicted information desired by a user as in Vasa (¶ 0038). Motivation to do so would also be improve the likelihood that returned information to a user corresponds to their intention as seen in Vasa (¶ 0041).
Scott in view of Nurminen and Vasa does not expressly disclose:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; 
However, Karves teaches:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; (Karves FIGs. 2, col. 9, line 43-56: When the wireless terminal has an incoming call, the caller line identification process at the terminal identifies the caller phone number (201) and compares this phone number to the local phonebook database in the user terminal (202). If this comparison leads to a match (203), the caller name is displayed on the wireless terminal screen (204) and the caller name ID process ends (210). If the comparison does not lead to a match at the local phonebook side, the phonebook application is automatically redirected to the network side (205) in which case the network queries the phonebook database (206)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the usage of both a local phonebook and a network phonebook as in Karves.
In addition, both of the references (Scott as modified and Karves) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability shown in Karves to allow a user to obtain phone numbers not stored in a local phonebook through online access to an existing database that can further allow easy management of information related to incoming/outgoing calls (Karves col. 5, line 43-col. 6, line 8). Motivation to do so would also be provide end users easy and instant access to phonebook information stored in a network as seen in Karves (col. 3, lines 33-46).

Regarding claim 11, Scott teaches:
An electronic device comprising: a touch display; a memory storing instructions; and at least one processor configured to execute the instructions to: (Scott FIG. 2, ¶ 0036-0041; ¶ 0036: a mobile device 201 in which example embodiments described in the present disclosure can be applied; ¶ 0038: The device 201 may comprise a touchscreen display; ¶ 0041: The processor 240 operates under stored program control and executes software modules 221 stored in memory such as persistent memory)
receive a call originated from a first external device; (Scott FIG. 8, ele. 802, ¶ 0113: The phone application 270 receives an incoming call from a telephone number (step 802) of a calling phone which could be a landline or POTS phone, VOIP phone, wireless telephone or cellular telephone [still shows originating from an external device])
receive, via the touch display, a first user input for storing a first phone number, the first phone number corresponding to the first external device; (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [refers to the incoming call of FIG. 8, ele. 802 of ¶ 0113])
based on receiving the first user input, store, via a phonebook application, a first keyword and the first phone number in a phonebook of the electronic device, (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [phonebook]; ¶ 0098 teaches a keyword being associated with a phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274 [phonebook], the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
the first keyword being associated with the first phone number in the phonebook of the electronic device, the phonebook being stored in the electronic device; (Scott FIG. 8, ele. 808-810, ¶ 0115-0116 recites teachings relevant to the claimed keyword: determine the name and optionally extended contact information; ele. 816-818, ¶ 0119-0120: caller information (i.e., contact information); the caller information is optionally added to the personal address book (step 818); Scott contemplates phone numbers in the phonebook through ¶ 0098: When a contact record which matches the telephone number 406 is found in the personal address book 274; see the mobile device of FIG. 2 including personal address book 274)
…
store the second keyword and the second phone number in a database of the electronic device, wherein the second keyword is associated with the second phone number in the database of the electronic device, (Scott ¶ 0030: The contact database 140 comprises at least a name and telephone phone number, and possibly other contact information such as one or more of a street address, email address, Skype.TM. address, IM address or identifier, SIP URI (Session Initiation Protocol Uniform Resource Identifier), and other contact information or personal details)
wherein the database is different from the phonebook of the electronic device, (Scott FIGs. 3, ¶ 0063: electronic contact records in a personal address book 274 [phonebook] stored in memory 244; ¶ 0064: performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138; ¶ 0069: contact database 140)
receive, via the touch display, a second user input for accessing the phonebook, (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked; ¶ 0063 teaches that this involves accessing a phonebook: the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 stored in memory 244)
wherein the phonebook comprises one or more keywords including the first keyword and one or more phone numbers including the first phone number; (Scott ¶ 0042: The personal address book 274 comprises electronic contact records created by the device user which are stored on the mobile device 201 in memory 244, and possibly in memory of the messaging server 132; ¶ 0098 teaches a contact information including at least a name and phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274, the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
based on receiving the second user input, provide, by the phonebook application, a search interface on the touch display of the electronic device; (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked)
receive, via the search interface of the phonebook application, a third keyword as a search input; (Scott FIGs. 3, ¶ 0063: As the input in the dialing field 322 changes (e.g., more characters are added or characters are removed or changed), the phone application 270 re-compares the input in the dialing field 322 to the electronic contact records in the personal address book 274 to dynamically generate the list of contacts 326 based on the input in the dialing field 322)
in response to receiving the third keyword as the search input, search the phonebook and the database with the received third keyword; (Scott FIGs. 3, ¶ 0063: The phone application 270 performs a local lookup operation in which the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 [phonebook] stored in memory 244; see then ¶ 0064 reciting teachings relevant to the claimed database: The contact window 324 also includes a lookup field 328 for performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138)
based on searching the phonebook and the database with the third keyword, identify the second keyword corresponding to the third keyword; (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: When performing a lookup of the contact database 140 of the directory service 138, the mobile device 201 contacts directory service 138 and requests that it compare the lookup field input to the contact records in the contact database 140, determine which contact records match the lookup field input)
based on the second keyword being identified, provide, by the phonebook application, the second phone number associated with the second keyword in the database as a search result, the second phone number being stored in the database and not stored in the phonebook, (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: return contact information to the mobile device 201 about the contact records in the contact database 140 which match the lookup field input)
receive, via the touch display, a third user input for adding the provided second phone number to the phonebook of the electronic device; and based on receiving the third user input, add the second phone number to the phonebook of the electronic device. (Scott FIGs. 3C-3E, ¶ 0071-0072: The returned contact information 329 may be in the form of contact records, which may be a reduced or optimized format of the contact records in the global address book 134 or contact database 140 which is suitable for and compatible with the personal address book 274; the returned contact information 329 may be added to the personal address book 274 via respective user input; The prompt requests user input as to which one of any two or more of following operations should be performed: replacing the contact record; updating the contact record; adding a new contact record; cancelling the operation)
Scott does not expressly disclose:
receive a message from a second external device, the message including a second keyword and a second phone number;
identify the second keyword and the second phone number from the received message;
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Nurminen teaches:
receive a message from a second external device, the message including a second keyword and a second phone number; (Nurminen FIG. 4, ele. 402, col. 7, line 15-25: In a step 402, a user of the computing device opens a content item, such as a word processing document, a web page, an e-mail, an electronic phone directory, etc.)
identify the second keyword and the second phone number from the received message; (Nurminen FIG. 4, ele. 406, col. 7, line 32-42: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; this step may comprise parsing engine 310 operating with dictionary database 316 to identify names (e.g., names of people, businesses, entities, companies, products, brands, etc.) ... within the selected portion of the content item)
Nurminen also teaches:
wherein the second keyword is associated with the second phone number in the database of the electronic device, (Nurminen FIG. 4, col. 7, line 43-67: a step 408 searches for contact information corresponding to the potential contacts (e.g., names, and/or more information corresponding to the contact information); mobile communications device or the network server searches (e.g., within contact database 338) for the corresponding contact information; if a potential contact contains only a family name and there are two contacts stored by the mobile communications device having that family name)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic communication initiation shown in Nurminen.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the ability to parse/identify/obtain contact information from within messages as shown in Nurminen. 
Scott in view of Nurminen does not expressly disclose:
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Vasa teaches this by teaching the following:
wherein the database is different from the phonebook of the electronic device, and the database is stored in the electronic device; (Vasa FIG. 2, ¶ 0038: the data 212 may include a text dictionary database 232a, a phone book names and numbers database 232b, and an e-mail names and addresses database 232c [see ¶ 0032 teaching that this aligns with the claimed database as text dictionary database 232a is associated with text messaging application 224 and e-mail names and addresses database 232c is associated with e-mail application 228]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the mobile terminals coupled to multiple databases shown in Vasa.
In addition, both of the references (Scott as modified and Vasa) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability to tie different application programs to different databases in providing predicted information desired by a user as in Vasa (¶ 0038). Motivation to do so would also be improve the likelihood that returned information to a user corresponds to their intention as seen in Vasa (¶ 0041).
Scott in view of Nurminen and Vasa does not expressly disclose:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; 
However, Karves teaches:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; (Karves FIGs. 2, col. 9, line 43-56: When the wireless terminal has an incoming call, the caller line identification process at the terminal identifies the caller phone number (201) and compares this phone number to the local phonebook database in the user terminal (202). If this comparison leads to a match (203), the caller name is displayed on the wireless terminal screen (204) and the caller name ID process ends (210). If the comparison does not lead to a match at the local phonebook side, the phonebook application is automatically redirected to the network side (205) in which case the network queries the phonebook database (206)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the usage of both a local phonebook and a network phonebook as in Karves.
In addition, both of the references (Scott as modified and Karves) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability shown in Karves to allow a user to obtain phone numbers not stored in a local phonebook through online access to an existing database that can further allow easy management of information related to incoming/outgoing calls (Karves col. 5, line 43-col. 6, line 8). Motivation to do so would also be provide end users easy and instant access to phonebook information stored in a network as seen in Karves (col. 3, lines 33-46).


Regarding claim 20, Scott teaches:
A non-transitory computer-readable recording medium having recorded thereon a program, which, when executed by a computer, causes a computer to perform the method of claim 1. (Scott ¶ 0019: there are provided computer program products comprising a computer readable medium carrying thereon executable program code for controlling the above-mentioned electronic devices, the executable program code causing the electronic devices to perform the methods described herein)

[see the steps of the method of claim 1 replicated below]
receiving a call originated from a first external device; (Scott FIG. 8, ele. 802, ¶ 0113: The phone application 270 receives an incoming call from a telephone number (step 802) of a calling phone which could be a landline or POTS phone, VOIP phone, wireless telephone or cellular telephone [still shows originating from an external device])
receiving, via the touch display, a first user input for storing a first phone number, the first phone number corresponding to the first external device; (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [refers to the incoming call of FIG. 8, ele. 802 of ¶ 0113])
based on receiving the first user input, storing, via a phonebook application, a first keyword and the first phone number in a phonebook of the electronic device, (Scott FIG. 8, ¶ 0121: the caller information is optionally added to the personal address book (step 818), typically in response to corresponding user input, such as causing a phone application menu to appear and selecting a menu item requesting the mobile device to add the contact to the personal address book 274 [phonebook]; ¶ 0098 teaches a keyword being associated with a phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274 [phonebook], the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
the first keyword being associated with the first phone number in the phonebook of the electronic device, the phonebook being stored in the electronic device; (Scott FIG. 8, ele. 808-810, ¶ 0115-0116 recites teachings relevant to the claimed keyword: determine the name and optionally extended contact information; ele. 816-818, ¶ 0119-0120: caller information (i.e., contact information); the caller information is optionally added to the personal address book (step 818); Scott contemplates phone numbers in the phonebook through ¶ 0098: When a contact record which matches the telephone number 406 is found in the personal address book 274; see the mobile device of FIG. 2 including personal address book 274)
…
storing the second keyword and the second phone number in a database of the electronic device, wherein the second keyword is associated with the second phone number in the database of the electronic device, (Scott ¶ 0030: The contact database 140 comprises at least a name and telephone phone number, and possibly other contact information such as one or more of a street address, email address, Skype.TM. address, IM address or identifier, SIP URI (Session Initiation Protocol Uniform Resource Identifier), and other contact information or personal details)
wherein the database is different from the phonebook of the electronic device, (Scott FIGs. 3, ¶ 0063: electronic contact records in a personal address book 274 [phonebook] stored in memory 244; ¶ 0064: performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138; ¶ 0069: contact database 140)
receiving, via the touch display, a second user input for accessing the phonebook, (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked; ¶ 0063 teaches that this involves accessing a phonebook: the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 stored in memory 244)
wherein the phonebook comprises one or more keywords including the first keyword and one or more phone numbers including the first phone number; (Scott ¶ 0042: The personal address book 274 comprises electronic contact records created by the device user which are stored on the mobile device 201 in memory 244, and possibly in memory of the messaging server 132; ¶ 0098 teaches a contact information including at least a name and phone number: When a contact record which matches the telephone number 406 is found in the personal address book 274, the corresponding name of a contact record is displayed in the incoming call screen 402, possibly along with extended contact information 410 (i.e., contact information in addition to the phone number 406 and name 408))
based on receiving the second user input, providing, by the phonebook application, a search interface on the touch display of the electronic device; (Scott FIGs. 3-6, ¶ 0056: a first dialing user interface screen 302 for the phone application 270 on the mobile device 201; The dialing screen 302 includes a dialing field 322 for entry of an input comprising a telephone number or contact name of a party to be called. The dialing field 322, in at least some embodiments, is the active field of the dialing screen 302 when it is invoked)
receiving, via the search interface of the phonebook application, a third keyword as a search input; (Scott FIGs. 3, ¶ 0063: As the input in the dialing field 322 changes (e.g., more characters are added or characters are removed or changed), the phone application 270 re-compares the input in the dialing field 322 to the electronic contact records in the personal address book 274 to dynamically generate the list of contacts 326 based on the input in the dialing field 322)
in response to receiving the third keyword as the search input, searching the phonebook and the database with the received third keyword; (Scott FIGs. 3, ¶ 0063: The phone application 270 performs a local lookup operation in which the input of the dialing field 322 is compared to electronic contact records in a personal address book 274 [phonebook] stored in memory 244; see then ¶ 0064 reciting teachings relevant to the claimed database: The contact window 324 also includes a lookup field 328 for performing a lookup of one or both of a global address book 134 (also referred to as a network or enterprise address book) and a directory service 138)
based on searching the phonebook and the database with the third keyword, identifying the second keyword corresponding to the third keyword; (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: When performing a lookup of the contact database 140 of the directory service 138, the mobile device 201 contacts directory service 138 and requests that it compare the lookup field input to the contact records in the contact database 140, determine which contact records match the lookup field input)
based on the second keyword being identified, providing, by the phonebook application, the second phone number associated with the second keyword in the database as a search result, the second phone number being stored in the database and not stored in the phonebook, (Scott FIGs. 3, ¶ 0068-0071; ¶ 0069: return contact information to the mobile device 201 about the contact records in the contact database 140 which match the lookup field input)
receiving, via the touch display, a third user input for adding the provided second phone number to the phonebook of the electronic device; and based on receiving the third user input, adding the second phone number to the phonebook of the electronic device. (Scott FIGs. 3C-3E, ¶ 0071-0072: The returned contact information 329 may be in the form of contact records, which may be a reduced or optimized format of the contact records in the global address book 134 or contact database 140 which is suitable for and compatible with the personal address book 274; the returned contact information 329 may be added to the personal address book 274 via respective user input; The prompt requests user input as to which one of any two or more of following operations should be performed: replacing the contact record; updating the contact record; adding a new contact record; cancelling the operation)
Scott does not expressly disclose:
receiving a message from a second external device, the message including a second keyword and a second phone number;
identifying the second keyword and the second phone number from the received message;
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Nurminen teaches:
receiving a message from a second external device, the message including a second keyword and a second phone number; (Nurminen FIG. 4, ele. 402, col. 7, line 15-25: In a step 402, a user of the computing device opens a content item, such as a word processing document, a web page, an e-mail, an electronic phone directory, etc.)
identifying the second keyword and the second phone number from the received message; (Nurminen FIG. 4, ele. 406, col. 7, line 32-42: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; this step may comprise parsing engine 310 operating with dictionary database 316 to identify names (e.g., names of people, businesses, entities, companies, products, brands, etc.) ... within the selected portion of the content item)
Nurminen also teaches:
wherein the second keyword is associated with the second phone number in the database of the electronic device, (Nurminen FIG. 4, col. 7, line 43-67: a step 408 searches for contact information corresponding to the potential contacts (e.g., names, and/or more information corresponding to the contact information); mobile communications device or the network server searches (e.g., within contact database 338) for the corresponding contact information; if a potential contact contains only a family name and there are two contacts stored by the mobile communications device having that family name)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic communication initiation shown in Nurminen.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the ability to parse/identify/obtain contact information from within messages as shown in Nurminen. 
Scott in view of Nurminen does not expressly disclose:
and the database is stored in the electronic device;
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database;
However, Vasa teaches this by teaching the following:
wherein the database is different from the phonebook of the electronic device, and the database is stored in the electronic device; (Vasa FIG. 2, ¶ 0038: the data 212 may include a text dictionary database 232a, a phone book names and numbers database 232b, and an e-mail names and addresses database 232c [see ¶ 0032 teaching that this aligns with the claimed database as text dictionary database 232a is associated with text messaging application 224 and e-mail names and addresses database 232c is associated with e-mail application 228]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the mobile terminals coupled to multiple databases shown in Vasa.
In addition, both of the references (Scott as modified and Vasa) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability to tie different application programs to different databases in providing predicted information desired by a user as in Vasa (¶ 0038). Motivation to do so would also be improve the likelihood that returned information to a user corresponds to their intention as seen in Vasa (¶ 0041).
Scott in view of Nurminen and Vasa does not expressly disclose:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; 
However, Karves teaches:
wherein the second phone number in the database is not provided by the phonebook application before the searching of the phonebook and the database; (Karves FIGs. 2, col. 9, line 43-56: When the wireless terminal has an incoming call, the caller line identification process at the terminal identifies the caller phone number (201) and compares this phone number to the local phonebook database in the user terminal (202). If this comparison leads to a match (203), the caller name is displayed on the wireless terminal screen (204) and the caller name ID process ends (210). If the comparison does not lead to a match at the local phonebook side, the phonebook application is automatically redirected to the network side (205) in which case the network queries the phonebook database (206)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the usage of both a local phonebook and a network phonebook as in Karves.
In addition, both of the references (Scott as modified and Karves) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mobile device management of user contact information.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott as modified with the ability shown in Karves to allow a user to obtain phone numbers not stored in a local phonebook through online access to an existing database that can further allow easy management of information related to incoming/outgoing calls (Karves col. 5, line 43-col. 6, line 8). Motivation to do so would also be provide end users easy and instant access to phonebook information stored in a network as seen in Karves (col. 3, lines 33-46).


Regarding claims 2 and 12, Scott in view of Nurminen and Vasa and Karves teaches:
wherein the provided second phone number of the database is available as the search result and is not stored in the phonebook of the electronic device before receiving the third user input. (Scott see FIGs. 3 in contrast to FIGs. 4-5, ¶ 0071-0072: The returned contact information 329 may be in the form of contact records, which may be a reduced or optimized format of the contact records in the global address book 134 or contact database 140 which is suitable for and compatible with the personal address book 274; the returned contact information 329 may be added to the personal address book 274 via respective user input; The prompt requests user input as to which one of any two or more of following operations should be performed: replacing the contact record; updating the contact record; adding a new contact record; cancelling the operation [most relevant to a not-storing])

Regarding claims 3 and 13, Scott in view of Nurminen and Vasa and Karves teaches:
wherein the provided second phone number is not displayed in a default screen of the phonebook application before the provided second phone number is stored in the phonebook of the electronic device by receiving the third user input. (Scott see FIGs. 3 in contrast to FIGs. 4-5, ¶ 0071-0072: The returned contact information 329 may be in the form of contact records, which may be a reduced or optimized format of the contact records in the global address book 134 or contact database 140 which is suitable for and compatible with the personal address book 274; the returned contact information 329 may be added to the personal address book 274 via respective user input)

Regarding claims 4 and 14, Scott in view of Nurminen and Vasa and Karves teaches:
wherein the message is an e-mail message. (Nurminen FIG. 4, ele. 402, col. 7, line 15-25 teaches e-mail messages: In a step 402, a user of the computing device opens a content item, such as ... an e-mail; col. 7, line 32-42 teaches that the content item does refer to the claimed message: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses)

Regarding claims 5 and 15, Scott in view of Nurminen and Vasa and Karves teaches:
wherein the second keyword is mapped to the second phone number and the message. (Nurminen FIG. 4, ele. 406, col. 7, line 32-42: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; this step may comprise parsing engine 310 operating with dictionary database 316 to identify names; see then col. 8, line 1-15: a visual indication corresponding to the identified contact information is provided within the content item. For example, special formatting may be applied to the potential contacts identified in step 406 that have corresponding contact information)

Regarding claim 8, Scott in view of Nurminen and Vasa and Karves teaches:
further comprising: displaying communication details related to the second phone number. (Nurminen FIG. 4, col. 7, line 32-42: parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; col. 7, line 53-60: searches (e.g., within contact database 338) for the corresponding contact information. Examples of such contact information include, for example, telephone numbers, SMS numbers, e-mail addresses, and uniform resource locators (URLs))



Regarding claim 18, Scott in view of Nurminen and Vasa and Karves teaches:
wherein the at least one processor is further configured to execute the instructions to: display communication details related to the second phone number. (Nurminen FIG. 4, col. 7, line 32-42: parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses; col. 7, line 53-60: searches (e.g., within contact database 338) for the corresponding contact information. Examples of such contact information include, for example, telephone numbers, SMS numbers, e-mail addresses, and uniform resource locators (URLs))

Claims 6-7, 9, 10, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Nurminen and Vasa and Karves in further view of Smith et al., U.S. Patent No. 8,661,002 (filed June 2, 2010; hereinafter Smith).

Regarding claims 6 and 16, Scott in view of Nurminen and Vasa and Karves teaches all the features with respect to claims 1 and 11 above including:
wherein the second keyword corresponds to … the message. (Nurminen col. 7, line 32-52: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses)
Scott in view of Nurminen and Vasa and Karves does not expressly disclose corresponding to a sender of the message.
However, Smith teaches this by teaching the following:
wherein the second keyword corresponds to a sender of the message. (Smith col. 4, line 16-24: The address book 50 may populate or update its existing contact information from received communications (e.g., e-mails received). For example, the address book 50 may parse through one or more e-mails managed by the e-mail client 102, capture every sender and recipient (e.g., including those listed in the "cc" or "bcc" field) in those e-mails [the parsing and capturing shows the claimed identifying pertaining to the claimed second keywords]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic population of contact information shown in Smith.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the improved contact information display functionality of Smith.
 
Regarding claim 7, Scott in view of Nurminen and Vasa and Karves teaches all the features with respect to claim 1 above including:
wherein the second phone number is a phone number of … the message, (Nurminen col. 7, line 32-52: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses)
and the method further comprises: providing a call option for making a phone call to the sender. (Nurminen FIG. 5, col. 9, line 30-44: an e-mail 500 having a phone number 502; menu 504 includes an item 506. This item provides an option to call selected phone number 502)
Scott in view of Nurminen and Vasa and Karves does not expressly disclose a phone number of a sender of the message.
However, Smith teaches this by teaching the following:
wherein the second phone number is a phone number of a sender of the message, (Smith col. 4, line 16-24: The address book 50 may populate or update its existing contact information from received communications (e.g., e-mails received). For example, the address book 50 may parse through one or more e-mails managed by the e-mail client 102, capture every sender and recipient (e.g., including those listed in the "cc" or "bcc" field) in those e-mails [the parsing and capturing shows the claimed identifying pertaining to the claimed second phone number]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic population of contact information shown in Smith.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the improved contact information display functionality of Smith.

Regarding claim 17, Scott in view of Nurminen and Vasa and Karves teaches all the features with respect to claim 11 above including:
wherein the second phone number is a phone number of … the message, (Nurminen col. 7, line 32-52: In a step 406, one or more potential contacts within the selected portion of the content item are identified; parsing engine 310 identifying formats (such as telephone numbers and e-mail addresses) that are indicative of communications addresses)
and the at least one processor is further configured to execute the instructions to: provide a call option for making a phone call to the sender. (Nurminen FIG. 5, col. 9, line 30-44: an e-mail 500 having a phone number 502; menu 504 includes an item 506. This item provides an option to call selected phone number 502)
Scott in view of Nurminen and Vasa and Karves does not expressly disclose a phone number of a sender of the message.
However, Smith teaches this by teaching the following:
wherein the second phone number is a phone number of a sender of the message, (Smith col. 4, line 16-24: The address book 50 may populate or update its existing contact information from received communications (e.g., e-mails received). For example, the address book 50 may parse through one or more e-mails managed by the e-mail client 102, capture every sender and recipient (e.g., including those listed in the "cc" or "bcc" field) in those e-mails [the parsing and capturing shows the claimed identifying pertaining to the claimed second phone number]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic population of contact information shown in Smith.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the improved contact information display functionality of Smith.

Regarding claim 9, Scott in view of Nurminen and Vasa and Karves teaches all the features with respect to claim 8 above but does not expressly disclose:
wherein the communication details include a communication time of the message, and a type of communication of the message.
However, Smith teaches:
wherein the communication details include a communication time of the message, (Smith FIG. 2B, col. 15, line 59-col. 16, line 14: The person profile 230 may include contact information 246. The contact information 246 displayed may include e-mail addresses, telephone numbers; col. 20, line 13-21: The person profile 230 may include a conversation list 254 that includes a list of recent communications or conversation threads involving the user and the person 232 [see FIG. 2B stating messages sent 42 minutes ago, 45 minutes ago, etc.]; see also relevant col. 20, line 50-64: For each file listed in the files exchanged list 256, the person profile 230 may display a file name, a file title, an icon, the time or date when the file was received)
and a type of communication of the message. (Smith FIG. 2B, col. 20, line 50-64: The person profile 230 may include a files exchanged list 256. The files exchanged list 256 may contain a list of files exchanged between the user and the person 232; Icons displayed next to a file name or file title may indicate what type of document the file is) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic population of contact information shown in Smith.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the improved contact information display functionality of Smith.

Regarding claims 10 and 19, Scott in view of Nurminen and Vasa and Karves teaches all the features with respect to claims 1 and 11 above including:
…a contact of the stored second phone number in the phonebook of the electronic device. (Scott FIGs. 4-5, ¶ 0099: the extended contact information 410 may comprise any one or more of a street address, email address, Skype.TM. address, IM address or identifier, SIP URI, or other contact information or details)
Scott in view of Nurminen and Vasa and Karves does not expressly disclose:
wherein an image is addable to a contact of the stored second phone number…
However, Smith teaches the deficiencies by teaching the following:
wherein an image is addable to a contact of the stored second phone number… (Smith FIG. 2B, col. 14, line 38-57: The person profile 230 may also include an image 238; The image 238 may also be an image, icon, or picture associated with the person 232; The image 238 may be added to the person profile 230 by the user, or it may be automatically extracted from a communication with the person 232 or from a website or profile page belonging to or about the person 232 [this automatic extraction fortifies the teachings of Smith in regards to a second phone number as claimed as the claims detail that this is identified from a received message]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the functioning of the contact/call record management of Scott with the automatic population of contact information shown in Smith.
Motivation to do so would be to improve the functioning of the record retrieval and display shown in Scott with the improved contact information display functionality of Smith.

Response to Arguments
Applicant’s arguments, see pp9-11, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Nurminen in further view of newly incorporated references Vasa and Karves.
The dependent claims remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         August 14, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164